DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 02/28/2022 has been entered and fully considered.
Claims 1-20 are pending of which claims 1, 14, and 15 are independent and amended.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant remarks submitted on 02/28/2022 , along with the claim amendments have been fully considered and overcome the prior art of record.  The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks.
Independent claims 1, 14, and 15 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“….based on a comparison of the packet header data of the received data packet with the feature definition data, generating a first bit pattern comprising a first plurality of bits derived from the comparison, each bit indicating presence or absence of a packet header feature in the plurality of packet header features;

obtaining a second bit pattern comprising a second plurality of bits, the second bit pattern representative of a packet detection rule;
determining a rule-based classification based on a comparison of the first bit pattern with the second bit pattern; and processing the data packet in accordance with the rule-based classification.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and note merely these limitations on their own, of independent claims 1, 14, and 15 is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims of independent claims 1, 14 and 15 are allowed for the same reason(s) as mentioned above for independent claims 1, 14, and 15.
	The following prior arts were additionally identified to be pertinent to Applicant’s claimed invention but the independent claims are still allowable over the prior arts for the reasons stated below:
	( a) Parandehgheibi et al (US 20160359740 A1) discloses in Figure 6 processing packet header data for a first flow to generate a first feature vector representation for the first flow in step 606 and compares it to a second feature vector for a second flow  and generate policy or rule to process first flow and flows  similar to the first flow.   However the independent claims are still allowable as Parandehgheibi fails to teach a bit-based packet processing where in a first bit pattern generated based on presence and absence of a packet header feature and further comparing the first bit pattern to a second bit pattern representative of a packet detection rule.

	(c ) Yang et al (US 20200396779 A1) discloses SX protocol extension to support PDR node. In particular Fig. 4 shows packet processing based on PDR. In paragraph 122, Yang suggests comparing a contents of a packet header with a PDR’s packet detection information and if there is a match then per Fig. 4 further match is done at FAR, QER and URR levels. However the independent claims are still allowable as Yang fails to teach a bit-based packet processing where in a first bit pattern generated based on presence and absence of a packet header feature and further comparing the first bit pattern to a second bit pattern representative of a packet detection rule.
	(d) Chawla et al (US 20070008888 A1) teaches packet classification. Per paragraph 24 and Figs. 2A-C, Chawla discloses after a packet is received, the packet is parsed and field values are extracted and used to search for a classification rule and based on the rule a forwarding action is determined. Chawla teaches basic packet .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HABTE MERED/Primary Examiner, Art Unit 2474